DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 12/07/2018 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/08/2019 and 12/07/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 19, in the reply filed on 07/23/2021 is acknowledged.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, 9 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear as to the metes and bounds of a “substantially uniform dispersion” (claim 1), “a substantially uniform manner” (claim 9) and “substantially uniform” (claim 15) – (what is the threshold for a dispersion to be “substantially uniform”?). 
Claim 1 recites the limitation "the bundle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 and 19 are dependent on claim 1 thus inherit the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abouraddy (US2013/0202888A1).
Claims 1, 12, 15, 16 and 19: Abouraddy discloses a process of forming a composite material via assembling a preform comprising a multi-material macroscopic particles such as polymers, glass and a metal component, performing an extrusion and heating on the preform (which meets the claimed compression and heating limitation); heat drawing; breaking into the fibers into smaller particles (which meets the claimed cutting into small components) and multiple drawing steps to arrive at a uniform distribution of metals within the matrix (abs, ¶31-38, 45-47, 53-62, 68, 82, 86-88).  The Abouraddy reference discloses the claimed invention with the polymer and metal components but does not disclose the method with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Abouraddy reference discloses each of the claimed components and is motivated to optimize the components based on the desired application (¶5-7), it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Abouraddy reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. 
Claims 2 and 3: Abouraddy discloses repeating the heat drawing operation and the cladding feature (¶31-32, 53-61).
Claims 4-10: Abouraddy discloses various polymers such as polyethersulfone and various metal/semiconducting element such as tin (¶83 and 87).  
Claims 11, 13 and 14: The Abouraddy reference discloses the claimed invention but does not explicitly disclose the claimed experimental ranges and loading proportions. It is noted that the claimed ranges and ratios are construed as a result-effective variables, i.e., a variable which achieves a recognized result such as the size of the particle, the shape, the uniformity and the spacing (¶36-38 and 46-53). Given that the Abouraddy reference discloses a similar method, it would have been obvious to one of ordinary i.e. loading amounts of the components and heating conditions, since the reference also discloses a similar end-product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fink or Dutta discloses a process of forming a polymer-metal composite fibers via multiple drawings.
Bayindir discloses various experimental conditions in drawing conducting, semiconducting and insulating materials.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRI V NGUYEN/Primary Examiner, Art Unit 1764